Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (R. Doyle, J.), rendered September 5, 2006, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*1178The defendant’s valid and comprehensive waiver of his right to appeal forecloses appellate review of his contention regarding the hearing court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Perry, 60 AD3d 974 [2009], lv denied 12 NY3d 857 [2009]; People v Russell, 60 AD3d 706 [2009]). Spolzino, J.P., Santucci, Florio and Lott, JJ., concur.